            Case 5:19-cv-05405-TJS Document 22 Filed 07/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESLEY DAVID PERONE             :                    CIVIL ACTION
                                :
     v.                         :
                                :
ROBERT J. MARSH, THE DISTRICT   :
ATTORNEY OF THE COUNTY OF       :
LEHIGH and THE ATTORNEY GENERAL :
OF THE STATE OF PENNSYLVANIA    :                    NO. 19-5405

                                          ORDER

       NOW, this 27th day of July, 2021, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus By A Person in State Custody (Doc. No. 1), the

response to the Petition, and the Report and Recommendation filed by United States

Magistrate Judge Henry S. Perkin (Doc. No. 19) , and no objections to the Report and

Recommendation having been filed, and after a thorough and independent review of the

record, it is ORDERED that:

       1.      The Report and Recommendation of Magistrate Judge Henry S. Perkin is

APPROVED and ADOPTED;

       2.      The Petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE;

and,

       3.      There is no probable cause to issue a certificate of appealability.




                                                  /s/ TIMOTHY J. SAVAGE J.
